Title: To Thomas Jefferson from Ralph Eddowes, 14 November 1807
From: Eddowes, Ralph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 14 Nov. 1807
                        
                        The obtruding the inclosed pieces upon your attention may justly be thought to require an apology. Learning
                            in a late conversation with Dr. Rush that your sentiments on the subjects to which they relate were, generally, in unison
                            with them, I thought it might not be disagreeable to you to be informed of an attempt now made (or rather revived) to bring
                            them into more general notice & render them the subjects of enquiry in this place.
                        I was, in the earlier part of my life, a pupil of the venerable Priestley, and came over with a large family
                            to this country in the same year he did & from motives somewhat similar tho rather of a civil than a religious nature.
                            My attachment to the principles on which the Constitution of the U.S. is founded has gathered additional strength since
                            the administration of it has been in your hands, and I consider it as an high honour & happiness that I can subscribe
                            myself 
                  Your fellow Citizen
                        
                            Ra. Eddowes
                            
                        
                    